DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Non-patent literature document 1 in the IDS filed 04 March 2021 has been lined through because it is not in the English language and no concise explanation of the relevance is included, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, and 4-11 are rendered indefinite for defining the adhesive solely by creep amount as measured after applying a tensile shear load per unit area of 5 g/mm2 to the resin film for 48 hours in a state in which the glass film is fixed in 23 oC and 50% RH because it has been held that claims merely setting forth physical characteristics desired in an article and not setting forth specific compositions which would meet such characteristics are invalid as vague and indefinite since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future.  The expression is also too broad since it appears to read upon materials that could not possibly be used to accomplish the intended purposes, such as ceramic adhesives which would be expected to be too brittle to allow the resulting laminate to be rolled.  See Ex parte Slob, 157 USPQ 172.
Likewise, Claim 3 is rendered indefinite for defining the glass roll with resin film solely by a slip constant defined as because it has been held that claims merely setting forth physical characteristics desired in an article and not setting forth specific compositions which would meet such characteristics are invalid as vague and indefinite since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future.  The expression is also too broad since it appears to read upon materials that could not possibly be used to accomplish the intended purposes, such as a glass roll with a resin film attached by means of a ceramic adhesive which could exhibit a slipperiness and creep amount to satisfy the slip constant formula while still being too brittle to allow the resulting laminate to be rolled.  See Ex parte Slob, 157 USPQ 172.
The term "long-length" in claim 11 is a relative term which renders the claim indefinite.  The term "long-length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Use of the term "long-length" renders the length of the glass roll indefinite.

Claim Language
For the purpose of examination, the adhesive is taken to be an epoxy-based adhesive, an acrylic-based adhesive, a urethane-based adhesive, a rubber-based pressure-sensitive adhesive, an acrylic-based pressure-sensitive adhesive, a silicone-based pressure-sensitive adhesive, or a urethane-based pressure-sensitive adhesive (see paragraph 0034 on pages 13-14 of the specification).  Additionally, a "long-length" glass roll is taken to be one having a length of 100 meters or more (see paragraph 0026 on page 11 of the specification).

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murashige et al. (WO 2014/088052 A1).

	Murashige et al. is directed to a laminate comprising an elongated thin glass and a protective film attached onto at least one surface of the glass (paragraph 0008).  The elongated thin glass has a thickness of 10 to 150 m (paragraph 0009).  The laminate is taken up into a roll shape (paragraph 0015).  The protective film is attached to the elongated thin glass by means of a pressure-sensitive adhesive and may be attached to one or both sides of the glass (paragraph 0021).  The protective film has a width that is smaller than the width of the elongated thin glass (paragraph 0021).  The elongated glass is formed by a slot down-draw method, a fusion method, or a float method (paragraph 0028).  The width of the elongated this glass is 300 to 1,500 mm (paragraph 0030).  The length of the elongated thin glass is 30 to 1,000 m (paragraph 0031).  The thickness of the protective film is preferably 20 to 50 m (paragraph 0035).  The width of the protective film is preferably 90% or more with respect to the width of the elongated thin glass (paragraph 0033).  A preferred material for the protective film is polyethylene terephthalate (paragraph 0036).  The adhesive is a rubber-based pressure-sensitive adhesive, an acrylic-based pressure-sensitive adhesive, a silicone-based pressure-sensitive adhesive, or a urethane-based pressure-sensitive adhesive (paragraph 0037).  The pressure-sensitive adhesive layer is chosen to exhibit adhesion under conditions of 23 oC at 50% RH (paragraph 0039).
	Regarding the limitation in claim 1 directed to the creep amount of the adhesive after applying a tensile shear load of 5 g/mm2 to the resin film for 48 hours with the glass film fixed in 23 oC and 50%RH, one of ordinary skill in the art would expect this limitation to be inherently met by the adhesive of Murashige et al. since the adhesive is formed of the same materials as the oC and 50%RH.  Moreover, since the adhesive is formed of the same materials as the instant invention and is designed to operate at 23 oC and 50%RH and the glass and protective film are formed of the same materials at the same thicknesses as the instant invention, one of ordinary skill in the art would expect the slip constant of the glass roll with resin film to inherently satisfy the limitations of claims 2 and 3.
	Regarding claim 4, since the elongated thin glass of Murashige et al. is made by the same process as that of the instant invention (see paragraph 0025 on page 10 of the instant specification) at the same thickness as the instant invention, one of ordinary skill in the art would expect it to inherently satisfy the limitations of claim 4 - particularly since the instant specification discloses that glass films formed in the same manner as taught by Murashige et al. normally have a Young's modulus of about 70 GPa (see paragraph 0025 on page 10 of the instant specification).
	Regarding claim 5, since the elongated thin glass has a width of 300 to 1,500 mm and the protective film preferably has a width that is 90% or more that of the thin glass, one of ordinary skill in the art would expect the limitations of claim 5 to be satisfied.
	Regarding claim 7, since Murashige et al. uses the same preferred material for their protective film (i.e. polyethylene terephthalate) as the instant invention (see paragraph 0037 on page 14 of the instant specification) at a thickness within the range used in (see paragraph 0029 on page 11 of the instant specification) and since one of ordinary skill in the art would expect Young's modulus to be a material property, one of ordinary skill in the art would expect the 
	The limitations of claim 8 are taken to be met since the protective layers of Murashige et al. are in the form of tapes and may be adhered to both sides of the elongated thin glass (paragraph 0021).  Since one of ordinary skill in the art would expect the elongated thin glass to have a substantially uniform thickness, protective layers on either side of the glass would be parallel to one another.
	The limitation of claim 9 are taken to be met since protective layers having a width that is 90% or more that of the elongated thin glass would be provided in the vicinity of each width-directional opposite edges of the glass and would be in a space-apart relation to each other with the elongated thin glass acting as a spacer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787